DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “of about 200 degrees Fahrenheit” in the claims is unclear, as it is unclear what specific range of temperatures would be included in this limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3,5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al(US20090211123).
[claim 1] Arnold teaches a mat for attachment to a surface to facilitate mounting of a suction cup device, the mat comprising, a substantially planar body(230) having first and second faces and comprised of a substantially rigid material(such as steel or plastic, see para[0014][0051]), a plurality of foam adhesive strips(215, 3M CommandTM strips para[0039]) fixed proximate edges of the first face of the planar body as seen in figure 2.
[claim 2] wherein the number of foam adhesive strips is two. 
[claim 3] wherein the number of foam adhesive strips is three. 
[claim 5] wherein the planar body is comprised of a rigid plastic material(see para[0021],[0051]).
[claim 6] wherein the plurality of foam adhesive strips can adhere to a contoured surface.
[claim 7] wherein the plurality of foam adhesive strips can adhere the planar body to either an irregular or textured surface. 
[claim 8] wherein the planar body is comprised of a heat-resistant material(steel).
[claim 9] wherein the heat resistant material resists distortion at a temperature of about 200 degrees Fahrenheit. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold as applied to claims 1 and 2 above.
[claim 4] Arnold teaches a device as detailed above, with adhesive strips proximate the edges of the planar body, at the corners of the planar body as seen in figure 2. Arnold however does not teach the use of a third adhesive strip fixed between any two adhesive strips on the planar body. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use an additional adhesive strip between two of the adhesive strips, as this would merely be using known elements for their known functions, and would have the predictable effect of providing increased adhesion to the support surface. 
[claim 10] Arnold teaches a device as detailed above, however Arnold does not specify what temperature the adhesive strips can withstand without distortion. It would have been obvious to one of ordinary skill in the art as of the effective filing date to select a suitable foam adhesive strip that could withstand about 200 degrees Fahrenheit as a matter of simple design choice, as one of ordinary skill in the art would be able to select from known foam adhesives to achieve the desired temperature resistance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9128668, US20060152345, US6658775, US6460280, US4848542, US20200153953, US10399508, US20180162290, US6945414, US20170253279, US20160036951, US9840206, US20140367437, US5913480, US20140162733, US20100171020, US6149116, US5992807, US5762304, US5064974.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632